ORDER

PER CURIAM.
N.K. (“Appellant”) appeals the judgment of the Circuit Court of St. Louis County granting a full order of protection in favor of C.K. (“Respondent”) pursuant to the Adult Abuse Act, Sections 455.010 through 455.090, RSMo (Cum.Supp.2013)1. *271Appellant asserts the trial court erred because the evidence was insufficient to support the full order of protection. Appellant argues that Respondent failed to prove Appellant’s actions caused alarm or substantial emotional distress to Respondent. Respondent did not file a respondent’s brief. We- have reviewed Appellant’s brief and the record on appeal, and we find the trial court did not err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).

. The Adult Abuse Act was revised effective August 28, 2015; however, the prior version *271was still in effect at the time of the events in this case.